AGREEMENT BY AND BETWEEN
The Conway National Bank
Conway, South Carolina
and
The Comptroller of the Currency


            The Conway National Bank, Conway, South Carolina ("Bank"), and the
Comptroller of the Currency of the United States of America ("Comptroller") wish
to protect the interests of the depositors, other customers, and shareholders of
the Bank, and, toward that end, wish the Bank to operate safely and soundly and
in accordance with all applicable laws, rules and regulations.
            The Comptroller, through his National Bank Examiner, has examined
the Bank and his findings are contained in the Report of Examination ("ROE") for
the examination that commenced on July 26, 2010.  The Comptroller has found
unsafe and unsound banking practices relating to credit administration and risk
management systems at the Bank.
            In consideration of the above premises, it is agreed, between the
Bank, by and through its duly elected and acting Board of Directors ("Board"),
and the Comptroller, through his authorized representative, that the Bank shall
operate at all times in compliance with the articles of this Agreement.


ARTICLE I

JURISDICTION

            (1)      This Agreement shall be construed to be a "written
agreement entered into with the agency" within the meaning of 12 U.S.C.
§ 1818(b)(1).
            (2)      This Agreement shall be construed to be a "written
agreement between such depository institution and such agency" within the
meaning of 12 U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 

--------------------------------------------------------------------------------

            (3)      This Agreement shall be construed to be a "formal written
agreement" within the meaning of 12 C.F.R. § 5.51(c)(6)(ii).  See 12 U.S.C.
§ 1831i.
            (4)      This Agreement shall be construed to be a "written
agreement" within the meaning of 12 U.S.C. § 1818(u)(1)(A).
            (5)      All reports or plans which the Bank or Board has agreed to
submit to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded to:

            Kent D. Stone
            Assistant Deputy Comptroller
            Carolinas Field Office
            212 South Tryon Street, Suite 700
            Charlotte, North Carolina 28281



ARTICLE II

COMPLIANCE COMMITTEE

            (1)      Within thirty (30) days of the date of this Agreement, the
Board shall appoint a Compliance Committee of at least five (5) directors, of
which no more than one (1) shall be an employee or controlling shareholder of
the Bank or any of its affiliates (as the term "affiliate" is defined in
12 U.S.C. § 371c(b)(1)), or a family member of any such person.  Upon
appointment, the names of the members of the Compliance Committee and, in the
event of a change of the membership, the name of any new member shall be
submitted in writing to the Assistant Deputy Comptroller.  The Compliance
Committee shall be responsible for monitoring and coordinating the Bank's
adherence to the provisions of this Agreement.
            (2)      The Compliance Committee shall meet at least monthly.
            (3)      Within thirty (30) days of the date of this Agreement and
quarterly thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:


2

--------------------------------------------------------------------------------

(a)      

a description of the action needed to achieve full compliance with each Article
of this Agreement;

(b)      

actions taken to comply with each Article of this Agreement; and

(c)      

the results and status of those actions.

            (4)      The Board shall forward a copy of the Compliance
Committee's report, with any additional comments by the Board, to the Assistant
Deputy Comptroller within ten (10) days of receiving such report.


ARTICLE III

BOARD OVERSIGHT

            (1)      Within one hundred twenty (120) days, the Compliance
Committee shall complete a review of Board supervision presently being provided
to the Bank to ensure that the Bank has competent and effective Board and
management to carry out the Board's policies, to operate the Bank in a safe and
sound manner, and ensure compliance with this Agreement, applicable laws, rules
and regulations.  The findings and recommendations of the Compliance Committee
shall be set forth in a written report to the Board.  At a minimum, the report
shall consider:

(a)      

an assessment of the Board committees to ensure members are knowledgeable of
areas delegated to the respective committees;

(b)      

an assessment of whether Board members are receiving timely and adequate
information on the condition, risks and operations of the Bank to enable them to
fulfill their fiduciary responsibilities and other responsibilities under law;


 

3

--------------------------------------------------------------------------------

 

(c)      

an assessment of Board processes in place to respond to the findings of control
functions, such as internal audit, loan review and compliance, and to determine
appropriate corrective actions, assignment of management responsibilities,
tracking progress, and enforcing accountability; and

(d)      

recommendations to correct or eliminate any other deficiencies in the
supervision or organization structure of the Bank.

            (2)      Within sixty (60) days after completion of the review
required by paragraph (1), the Board shall develop, adopt and thereafter ensure
Bank implementation and adherence to a written plan, with specific time frames,
that will correct any deficiencies identified above.
            (3)      Copies of the Board's written plan shall be forwarded to
the Assistant Deputy Comptroller.  The Assistant Deputy Comptroller shall retain
the right to determine the adequacy of the report and its compliance with the
terms of this Agreement.  In the event the written plan, or any portion thereof,
is not implemented, the Board shall promptly advise the Assistant Deputy
Comptroller, in writing, of specific reasons for deviating from the plan.


ARTICLE IV

STRATEGIC PLAN

            (1)      Within sixty (60) days, the Board shall review and revise
as necessary, and thereafter ensure Bank adherence to its written Strategic Plan
for the Bank covering at least a three-year period.  The Strategic Plan shall
establish objectives for the Bank's overall risk profile, earnings performance,
growth, balance sheet mix, off-balance sheet activities, liability structure,
capital adequacy, reduction in the volume of nonperforming assets, product line
development, and market segments that the Bank intends to promote or develop,
together
 

4

--------------------------------------------------------------------------------

with strategies to achieve those objectives, and shall, at a minimum, include:

(a)      

a mission statement that forms the framework for the establishment of strategic
goals and objectives;

(b)      

the strategic goals and objectives to be accomplished;

(c)      

specific actions to improve Bank earnings and accomplish the identified
strategic goals and objectives;

(d)      

identification of Bank personnel to be responsible and accountable for achieving
each goal and objective of the Strategic Plan, including specific timeframes;

(e)      

a financial forecast, to include projections for major balance sheet and income
statement accounts, targeted financial ratios, and growth projections over the
period covered by the Strategic Plan;

(f)      

a description of the assumptions used to determine financial projections and
growth targets;

(g)      

a management employment and succession program to promote the retention and
continuity of capable management;

(h)      

a description of systems to monitor the Bank's progress in meeting the Strategic
Plan's goals and objectives.

            (2)      At least quarterly, the Board shall review financial
reports and earnings analyses prepared by the Bank that evaluate the Bank's
performance against the goals and objectives established in the Strategic Plan,
as well as the Bank's written explanation of significant differences between
actual and projected balance sheet, income statement, and expense accounts,
including descriptions
 

5

--------------------------------------------------------------------------------

of extraordinary and/or nonrecurring items.  The Bank shall submit a copy of
these reports to the Assistant Deputy Comptroller upon completion.
            (3)      At least quarterly, the Board shall prepare a written
evaluation of the Bank's performance against the Strategic Plan, based on the
Bank's monthly reports, analyses, and written explanations of any differences
between actual performance and the Bank's strategic goals and objectives, and
shall include a description of the actions the Board will require the Bank to
take to address any shortcomings, which shall be documented in the Board meeting
minutes.  The Board shall submit a copy of the evaluation and Board minutes to
the Assistant Deputy Comptroller.
            (4)      Prior to adoption by the Board, a copy of the Strategic
Plan, and any subsequent amendments or revisions, shall be forwarded to the
Assistant Deputy Comptroller for a prior written determination of no supervisory
objection.  Upon receiving a written determination of no supervisory objection
from the Assistant Deputy Comptroller, the Board shall adopt and the Bank shall
immediately implement and adhere to the Strategic Plan.


ARTICLE V

CAPITAL PLAN

            (1)      Within sixty (60) days, the Board shall review and revise
as necessary, and thereafter ensure Bank adherence to its three-year capital
program.  The program shall include:

(a)      

specific plans for the maintenance of adequate capital levels in relation to the
bank's risk profile;

6

--------------------------------------------------------------------------------

 

(b)      

projections for growth and capital requirements based upon a detailed analysis
of the Bank's assets, liabilities, earnings, fixed assets, and off-balance sheet
activities;

(c)      

projections of the sources and timing of additional capital to meet the Bank's
current and future needs;

(d)      

identification of the primary source(s) from which the Bank will strengthen its
capital structure to meet the Bank's needs;

(e)      

contingency plans that identify alternative methods should the primary source(s)
under subpart (d) above not be available;

(f)      

a dividend policy that permits the declaration of a dividend only:
i.        when the Bank is in compliance with its approved capital program;
ii.       when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and
iii.      after obtaining a prior written determination of no supervisory
          objection from the Assistant Deputy Comptroller; and

(g)      

a periodic review of Board approved capital minimums.  Capital minimums should
be based on the Board's analysis of the risk profile of the bank, and not
regulatory minimums.

            (2)      Upon completion, the Bank's capital program shall be
submitted to the Assistant Deputy Comptroller for prior determination of no
supervisory objection.  Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
adhere to the capital program.  The Board shall review and update the Bank's
capital program on an annual basis, or more frequently if necessary.  Copies of
the reviews and updates shall be submitted to the Assistant Deputy Comptroller.

 

7

--------------------------------------------------------------------------------

ARTICLE VI

INTERNAL AUDIT

            (1)      Within sixty (60) days, the Board shall review and revise
as necessary, and thereafter ensure Bank adherence to its independent, internal
audit program sufficient to:

(a)      

detect irregularities and weak practices in the Bank's operations;

(b)      

determine the Bank's level of compliance with all applicable laws, rules and
regulations;

(c)      

assess and report the effectiveness of established policies, procedures,
controls, and management oversight;

(d)      

adequately cover all areas; and

(e)      

establish an annual audit plan using a risk based approach sufficient to achieve
these objectives.

            (2)      As part of this audit program, the Board shall continue to
evaluate the audit reports of any party providing services to the Bank, and
shall assess the impact on the Bank of any audit deficiencies cited in such
reports.
            (3)      The Board shall ensure that the audit function is supported
by an adequately staffed department or outside firm(s), with respect to both the
experience level and number of the individuals employed.
            (4)      The Board shall ensure that immediate actions are
undertaken to remedy deficiencies cited in audit reports,
            (5)      The Board shall ensure all deficiencies identified by audit
and/or regulatory agencies are appropriately monitored and reported through a
factually accurate tracking report.
            (6)      The Board shall ensure prompt follow-up testing is
performed.


8

--------------------------------------------------------------------------------

            (7)      Upon adoption, a copy of the internal audit program shall
be promptly submitted to the Assistant Deputy Comptroller.


ARTICLE VII

CREDIT RISK

            (1)      Within sixty (60) days, the Board shall develop, implement,
and thereafter ensure Bank adherence to a written program to reduce the high
level of credit risk in the Bank and strengthen credit risk identification
practices.  The program shall include, but not be limited to:

(a)      

an action plan to reduce the high level of credit risk in the Bank;

(b)      

procedures which strengthen management of credit operations and the maintenance
of an adequate, qualified staff in all loan functional areas;

(c)      

implementation of an effective training program for all lending staff;

(d)      

a performance appraisal process, including performance appraisals, job
descriptions, and performance incentive programs for loan officers, which
adequately consider their performance relative to policy compliance,
documentation standards, accuracy in grading, and other loan administration
matters.

(e)      

credit risk rating definitions consistent with applicable regulatory guidance,
including income accrual status;

(f)      

procedures to ensure that extensions of credit are granted, by renewal or
otherwise, to any borrower only after obtaining and analyzing current, complete
and satisfactory credit information on the borrower and any guarantor;


9

--------------------------------------------------------------------------------

 

(g)      

procedures to ensure that pre- and post-funding analysis is comprehensive and
includes a complete analysis of the primary source of repayment, guarantor
support, and collateral value.  Analysis must include assessment and
verification of contingent liabilities, and liquid assets when consideration is
given as part of the loan approval process;

(h)      

procedures to measure the success of workout activities;

(i)      

procedures which strengthen credit underwriting and limit the number of
exceptions to prudent underwriting guidelines to an acceptable level of risk;

(j)      

procedures for early problem loan identification; and

(k)      

procedures to ensure accurate and timely risk grades, including loss recognition
and identification of nonaccrual loans.

            (2)      A written description of the programs required by paragraph
(1) of this Article shall be forwarded to the Assistant Deputy Comptroller upon
implementation
            (3)      At least quarterly, the Board shall prepare a written
assessment of the Bank's credit risk, which shall evaluate the Bank's progress
under the aforementioned program.  Upon completion, the Board shall submit a
copy of this assessment to the Assistant Deputy Comptroller.

ARTICLE VIII

CRITICIZED ASSETS

            (1)      The Bank shall take immediate and continuing action to
protect its interest in those assets criticized in the ROE, in any subsequent
Report of Examination, by internal or external loan review, in any list provided
to management by the National Bank Examiners
 

10

--------------------------------------------------------------------------------

 during any examination or in any report prepared by the bank. 
            (2)      Within sixty (60) days, the Board shall review and revise
as necessary, and thereafter ensure Bank adherence to its written program
designed to eliminate the basis of criticism of assets criticized in bank
reports, the Report of Examination ("ROE"), in any subsequent ROE, or by any
internal or external loan review, or in any list provided to management by the
National Bank Examiners during any examination rated as "doubtful,"
"substandard," or "special mention."  The program shall include the development
of Criticized Asset Reports ("CARs") for all credit relationships totaling, in
aggregate, five hundred thousand dollars ($500,000) or more that are criticized
as "doubtful," "substandard," or "special mention."  Each CAR shall cover an
entire credit relationship and include, at a minimum, an analysis and
documentation of the following:

(a)      

the origination date and any renewal or extension dates, amount, purpose of the
loan or other asset, and the originating and current handling officer(s);

(b)      

the expected primary and secondary sources of repayment, and an analysis of the
adequacy of the repayment sources;

(c)      

the appraised value of supporting collateral and the position of the Bank's lien
on such collateral, where applicable, as well as other necessary documentation
to support the current collateral valuation;

(d)      

an analysis of current and complete credit information, including global cash
flow analysis where loans are to be repaid from operations;

(e)      

results of any impairment analysis;


11

--------------------------------------------------------------------------------

(f)      

significant developments, including a discussion of changes since the prior CAR,
if any; and

(g)      

the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment, including an appropriate exit strategy.

            (3)      Upon adoption, a copy of the program for all criticized
assets equal to or exceeding five hundred thousand dollars ($500,000) shall be
forwarded to the Assistant Deputy Comptroller on a quarterly basis.
            (4)      The Bank may extend credit, directly or indirectly,
including renewals, extensions or capitalization of accrued interest, to a
borrower whose loans or other extensions of credit are criticized in the ROE, in
any subsequent ROE, in any internal or external loan review, or in any list
provided to management by the National Bank Examiners during any examination and
whose aggregate loans or other extensions exceed five hundred thousand dollars
($500,000) only if each of the following conditions is met:

(a)      

the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and

(b)      

a comparison to the written program adopted pursuant to this Article shows that
the Board's formal plan to collect or strengthen the criticized asset will not
be compromised.

 

12

--------------------------------------------------------------------------------

            (5)      A copy of the approval of the Board or of the designated
committee shall be maintained in the file of the affected borrower.


ARTICLE IX

APPRAISAL PROCESS

            (1)      The Board shall require and the Bank shall obtain a current
independent appraisal or updated appraisal, in accordance with 12 C.F.R. Part
34, on any loan in the amount of five hundred thousand dollars ($500,000) or
more that is secured by real property:

(a)      

where the loan was criticized in the most recent ROE or by the Bank's loan
review and the most recent independent appraisal is more than twelve (12) months
old; or

(b)      

where the borrower has failed to comply with the contractual terms of the loan
agreement and the Bank's analysis of current financial information does not
support the ongoing ability of the borrower or guarantor(s) to perform in
accordance with the contractual terms of the loan agreement and the most recent
independent appraisal is more than twelve (12) months old.

            (2)      Appraisals criticized during the 2010 exam and required by
this Article shall be ordered within thirty (30) days, and certification by the
Board attesting to the completion of the appraisals shall be forwarded to the
Assistant Deputy Comptroller along with quarterly progress reports.  Going
forward, appraisals shall be ordered within thirty (30) days following the event
triggering the appraisal requirement, for delivery to the Bank within sixty (60)
days of the date the appraisal was ordered.


13

--------------------------------------------------------------------------------

            (3)      Within thirty (30) days, the Board shall ensure policies
and procedures are implemented to ensure compliance with Interagency Appraisal
and Evaluation Guidelines adopted on December 10, 2010 as discussed in OCC
Bulletin 2010-42, "Sound Practices for Appraisals and Evaluations."
            (4)      Within thirty (30) days, the Board shall require and the
Bank shall develop and implement an independent review and analysis process to
ensure that appraisals conform to appraisal standards and regulations.  The
appraisal review and analysis process shall ensure that appraisals are:

(a)      

performed in accordance with 12 C.F.R. Part 34;

(b)      

consistent with OCC Bulletin 2010-42, "Sound Practices for Appraisals and
Evaluations.";

(c)      

consistent with the guidance in OCC Bulletin 2005-6, "Appraisal Regulations and
the Interagency Statement on Independent Appraisal and Evaluation Functions:
Frequently Asked Questions" (March 22, 2005); and;

(d)      

consistent with OCC Advisory Letter 2003-9, "Independent Appraisal and
Evaluation Function" (October 28, 2003).

            (5)      Written documentation supporting each appraisal review and
analysis shall be retained in the loan file, along with the appraisal.

 

14

--------------------------------------------------------------------------------

ARTICLE X

LIQUIDITY RISK MANAGEMENT

            (1)      The Board shall immediately ensure liquidity risk
management practices are strengthened.  Such actions must include, but are not
limited to:

(a)      

developing appropriate policies and procedures to govern wholesale funding
activities, including the establishment of internal limits on funding
concentrations;

(b)      

implementing a process to identify, measure, and monitor the Bank's rollover
risk in contractual funding sources (e.g., Fed Funds Purchased, Correspondent
Lines, Repurchase Agreements, Certificates of Deposit, Federal Home Loan Bank
Advances); and

(c)      

reviewing, revising and expanding, as necessary, its contingency funding
planning to include quantitative stress scenarios and a process for regular
testing of the plan to ensure it is operationally robust.

            (2)      The Board shall review the Bank's liquidity on a quarterly
basis.  Reports shall set forth liquidity requirements and sources, and
establish a contingency plan.  Copies of these reports shall be forwarded to the
Assistant Deputy Comptroller in the Bank's quarterly report to the Assistant
Deputy Comptroller.


ARTICLE XI

CLOSING

            (1)      Although the Board has agreed to submit certain programs
and reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory objection, the Board has the ultimate
responsibility for proper and sound management of the Bank.

 

15

--------------------------------------------------------------------------------

            (2)      It is expressly and clearly understood that if, at any
time, the Comptroller deems it appropriate in fulfilling the responsibilities
placed upon him/her by the several laws of the United States of America to
undertake any action affecting the Bank, nothing in this Agreement shall in any
way inhibit, stop, bar, or otherwise prevent the Comptroller from so doing.
            (3)      Any time limitations imposed by this Agreement shall begin
to run from the effective date of this Agreement.  Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.
             (4)      The provisions of this Agreement shall be effective upon
execution by the parties hereto and its provisions shall continue in full force
and effect unless or until such provisions are amended in writing by mutual
consent of the parties to the Agreement or excepted, waived, or terminated in
writing by the Comptroller.
             (5)      In each instance in this Agreement in which the Board is
required to ensure adherence to, and undertake to perform certain obligations of
the Bank, it is intended to mean that the Board shall:

(a)      

authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;

(b)      

require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;

(c)      

follow-up on any non-compliance with such actions in a timely and appropriate
manner; and


16

--------------------------------------------------------------------------------

 

(d)      

require corrective action be taken in a timely manner of any non-compliance with
such actions.

            (6)      This Agreement is intended to be, and shall be construed to
be, a supervisory "written agreement entered into with the agency" as
contemplated by 12 U.S.C. § 1818(b)(1), and expressly does not form, and may not
be construed to form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or obligations herein undertaken by the Bank under his supervisory
powers, including 12 U.S.C. § 1818(b)(1), and not as a matter of contract law. 
The Bank expressly acknowledges that neither the Bank nor the Comptroller has
any intention to enter into a contract.  The Bank also expressly acknowledges
that no officer or employee of the Office of the Comptroller of the Currency has
statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller's exercise of his supervisory responsibilities.  The
terms of this Agreement, including this paragraph, are not subject to amendment
or modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
           IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller,
has hereunto set his hand on behalf of the Comptroller.

/s/Kent D. Stone
Kent D. Stone
Assistant Deputy Comptroller
Carolinas Field Office

June 7, 2011
Date

 

17

--------------------------------------------------------------------------------

 

            IN TESTIMONY WHEREOF, the undersigned, as the duly elected and
acting Board of Directors of the Bank, have hereunto set their hands on behalf
of the Bank.

/s/James W. Barnette,
Jr.                                                                                June
7, 2011
James W. Barnette,
Jr.                                                                                     Date


/s/William R.
Benson                                                                                       June
7, 2011
William R.
Benson                                                                                            Date


/s/Harold G. Cushman,
III                                                                              June
7, 2011
Harold G. Cushman,
III                                                                                    Date

/s/W. Jennings
Duncan                                                                                   June
7, 2011

W. Jennings
Duncan                                                                                         Date

/s/Edward T.
Kelaher                                                                                     June
7, 2011

Edward T.
Kelaher                                                                                          Date

/s/William O.
Marsh                                                                                        June
7, 2011

William O.
Marsh                                                                                             Date

/s/George F.
Sasser                                                                                         June
7, 2011

George F.
Sasser                                                                                              Date

/s/Lynn G.
Stevens                                                                                           June
7, 2011

Lynn G.
Stevens                                                                                                Date




--------------------------------------------------------------------------------

 

APPENDIX A
The Conway National Bank
Conway, South Carolina



CRITICIZED ASSET REPORT AS OF:
                                                                                                 

                                                                                                                                                                 

BORROWER(S):




ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):



$                                                      

                CRITICISM                                                         


AMOUNT CHARGED OFF TO DATE


                                                                                             


FUTURE POTENTIAL
CHARGE-OFF                                                                                                 
                                                                                                                                                                

PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status,
nonperforming, significant progress or deterioration, etc.):





                                                                                                                                                              

FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof,
bank's lien position and amount of available equity, if any, guarantor(s) info,
etc.):





                                                                                                                                                             

PROPOSED PLAN OF ACTION TO ELIMINATE ASSET CRITICISM(S) AND TIME
FRAME FOR ITS ACCOMPLISHMENT:




                                                                                                                                                            

IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM
(repayment program should coincide with source of repayment):




                                                                                                                                                            

Use this form for reporting each criticized asset that exceeds five hundred
thousand dollars
($500,000) and retain the original in the credit file for review by the
examiners.  Submit your
reports quarterly until notified otherwise, in writing, by the Assistant Deputy
Comptroller.

 

--------------------------------------------------------------------------------

 